Citation Nr: 1729962	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2009, for the award of service connection for post-traumatic Parkinsonism with gait disorder.

2.  Entitlement to an effective date earlier than February 16, 2010 for the award of special monthly compensation due to the need for aid and attendance.

3.  Entitlement to an increased compensation for loss of use of both feet (previously claimed as post-traumatic Parkinsonism, with gait disorder) associated with chronic post-traumatic headaches (previously evaluated as headaches with memory deterioration associated with history of skull fracture with concussion), greater than 0 percent from April 24, 2002, greater that 30 percent from March 14, 2006, to September 3, 2009, and greater that 50 percent from September 4, 2009.  .


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1949, and again from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the RO granted entitlement to an earlier effective date for service connection for post-traumatic Parkinsonism with gait disorder, effective September 4, 2009, and granted entitlement to an earlier effective date for the grant of entitlement to special monthly compensation based on aid and attendance, effective February 16, 2010.  The Veteran filed a timely appeal to that decision.
In February 2017, the Veteran's spouse testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal previously included the issue of whether the reduction of aid and attendance due to hospitalization as of November 11, 2014, was proper.  This appeal was granted in June 2017, when the RO issued a decision on Waiver of Indebtedness, and found that VA erroneously removed the Veterans Aid and Attendance allowance when he was hospitalized for over 30 days from 11/18/2014 to present.   Accordingly, the issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a rating decision of June 2010, the RO granted service connection for post traumatic Parkinsonism with gait disorder, and rated the disability as 30 percent disabling from March 2, 2010.  In correspondence received from the Veteran in May and July 2011, the Veteran argues that September 4, 2009, the date he was granted service connection for post-traumatic Parkinsonism, should also be the effective date for an award of 100 percent rating for post-traumatic Parkinsonism with gait disorder.  The Board views this statement as a notice of disagreement with the rating assigned to the now service-connected post-traumatic Parkinsonism.  He has not been furnished an SOC with respect to this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  38 C.F.R. § 19.9 (2016).  

For the reasons set forth below, his claim for an increased rating for post traumatic Parkinsonism with gait disorder is REMANDED to the AOJ. VA will notify the Veteran if further action is required on his part


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for post-traumatic Parkinsonism with gait disorder, was received on September 4, 2009.

2.  The evidence reflects that on April 24, 2002, the Veteran claimed an increased compensable rating for residuals of a skull fracture; in 2010, it was determined that post-traumatic Parkinsonism was due to the service-connected traumatic brain injury.  

3.  The diagnosis of post-traumatic Parkinsonism was based upon evidence in the record at the time the Veteran filed a claim for symptoms he associated with his service connected skull fracture residuals.  

4.  The earliest date for the establishment of special monthly compensation due to the need for aid and attendance is September 4, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier of April 24, 2002, for the award of service connection for post-traumatic Parkinsonism with gait disorder, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2016).

2.  The criteria for an effective date of September 4, 2009, for the grant of special monthly compensation have been met.  38 U.S.C.A. § 1114 (l), 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001).

As explained below, the determinative factor in this case is when the Veteran's claim was received.  There is no contention or evidence that the claims were received earlier than recognized in this decision; hence the law is controlling.

II. Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1 (r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p); see also Rodriguez v. West, 189 F. 3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Award of Service Connection for Post-traumatic Parkinsonism with Gait Disorder

The Veteran does not contend that he filed his claim for post-traumatic Parkinsonism prior to August 20, 2009 (received by VA September 4, 2009), but maintains that the effective date for service connection for post-traumatic Parkinsonism with gait disorder should be in 2002/2003 (see first note of October 30, 2002 describing emerging Parkinson's), the timeframe in which his private physician reported signs of Parkinsonism.  He argues that he exhibited symptoms of Parkinsonism in 2002 but doctors did not connect those symptoms to his in-service head injury until 2009; therefore, his effective date for service connection of Parkinsonism should go back to the date symptoms emerged.  The Board agrees.  

A review of the Veteran's claim show that in April 24, 2002, contacted VA to address the residuals of the head trauma he incurred in service.  Service connection was in effect for these residuals at the time, but a noncompensable evaluation had been assigned.  He continued to submit claims to VA for various benefits to include brain disease due to trauma July 2003, traumatic brain disease in April 2005; migraine headaches in March 2006; claims for headache and skull injury residuals in May 2009; and finally a claim for Parkinsonism secondary to head and back trauma incurred in service.  

Following a VA examination and addendum opinion provided in 2010, it was determined that post-traumatic Parkinsonism was due to the service-connected traumatic brain injury.  The basis for the diagnosis included results from a CT conducted in 2002, and an MRI conducted in 2005.  

Under VA law, a claimant's identification of the benefit sought does not require any technical precision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Here, the medical evidences shows that the diagnosis of post-traumatic Parkinsonism was based upon evidence in the record at the time the Veteran filed a claim for symptoms he associated with his service connected skull fracture residuals.  In light of this evidence, the Board finds that the Veteran's claim for an increased rating encompasses the symptoms which eventually supported a diagnosis of post-traumatic Parkinsonism.  Accordingly, the proper effective date is the date of the claim for an increase for residuals of a skull fracture now styled as post-traumatic Parkinsonism, with gait disorder, is April 24, 2002.  

Special Monthly Compensation for Aid and Attendance

To be eligible for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (l), the Veteran must have, as the result of service-connected disability, suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.

Prior to February 16, 2010, the Veteran's service-connected disabilities were post-traumatic Parkinsonism with gait disorder, degenerative joint disease of the thoracolumbar spine, chronic post-traumatic headaches, compression fracture 3rd, 4th, 5th thoracic vertebral bodies with degenerative changes, and residuals of skull fracture with concussion.  The Veteran submitted an Aid and Attendance Letter/claim as early March 2003.  The letter, from Dr, Y. Lobe, shows that the Veteran did not require assistance in dressing, bathing, transferring from bed to chair, walking, or with attending to the wants of nature.  He was not incontinent of bowel or bladder and could fully use his upper and lower extremities.  His doctor noted he was capable of managing financial affairs and could live alone.  Based upon these findings, the Veteran did not meet the criteria for special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  This evidence does not show that the Veteran had, as the result of service-connected disability, suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or was blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  

Medical records between August 2003 and September 2005m show evidence that the Veteran was starting to develop difficulties with ambulation.  He was examined by VA in 2005 VA.  The examiner noted the Veteran was unable to work due to pain, but that he was able to do daily living activities with outside help and that he used a cane for ambulation.  A September 2005 VA neurological examination showed the Veteran used a walker.  The Veteran's complaints of memory deterioration were noted.  An orthopedic examination conducted the same month showed that the Veteran had difficulty standing and walking because his pain was constant.  It was noted that he was able to perform the activities of daily living only with the help of a second person.  He had marked difficulty putting on his shoes and socks.  The examiner was unable to evaluate repeated motion evaluations due to weakness and rigidity of the back and the Veteran lacked endurance and coordination.  His memory deterioration and involution changes were likely caused by his service connected concussion (skull fracture).  While this information shows that the Veteran had difficulties associated with his service-connected disabilities, it does not demonstrate that the Veteran had, as the result of service-connected disability(ies), suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or was blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  In an August 2009 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's physician noted he was admitted to the hospital in May 2009, he needed assistance in preparing meals and bathing, he was partially blind, and that he was in the care of a nursing home.  Also, on August 3, 2009, Dr. K.J. noted in his evaluation that the Veteran needed assistance in getting dressed, bathing, walking, and that he had bowel incontinence.

On September 23, 2009, the Veteran provided a memorandum concerning in-home health care service, noting he received nursing aid every day for twelve hours a day.  On October 9, 2009, the Veteran's Examination for Housebound Status showed that he was homebound due to his unsteady gait, and that he was wheelchair bound due to his lumbar disability and Parkinsonism, among other nonservice-connected disabilities.  

The above evidence demonstrated that the Veteran's service connected for the disabilities that required the need for regular aid and attendance as of September 4, 2009, but not sooner.  


ORDER

An effective date of April 24, 2002, for the award of service connection for post-traumatic Parkinsonism with gait disorder, is granted.

An effective date of September 4, 2009, for the award of special monthly compensation due to the need for aid and attendance is granted.  


REMAND

With respect to the Veteran's claim for entitlement to an increased compensation for loss of use of both feet (previously claimed as post-traumatic Parkinsonism, with gait disorder) associated with chronic post-traumatic headaches (previously evaluated as headaches with memory deterioration associated with history of skull fracture with concussion), greater than 0 percent from April 24, 2002, greater that 30 percent from March 14, 2006, to September 3, 2009, and greater that 50 percent from September 4, 2009, the Board notes that a rating decision of June 2010, the RO granted service connection for post traumatic Parkinsonism with gait disorder, and rated the disability as 30 percent disabling from March 2, 2010.  

In correspondence received from the Veteran in May and July 2011, the Veteran argues that September 4, 2009, the date he was initially granted service connection for post-traumatic Parkinsonism, should also be the effective date for an award of 100 percent rating for post-traumatic Parkinsonism with gait disorder.  The Board views this statement as a notice of disagreement with the rating assigned to the now service-connected post-traumatic Parkinsonism.  He has not been furnished an SOC with respect to this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  38 C.F.R. § 19.9 (2016).  

Additionally, in light of the grant of effective date of April 24, 2002, for the award of service connection for post-traumatic Parkinsonism with gait disorder, the Board finds that the issue is as posed on the title page of this decision.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case regarding the issue of entitlement to an increased rating for entitlement to an increased compensation for loss of use of both feet (previously claimed as post-traumatic Parkinsonism, with gait disorder) associated with chronic post-traumatic headaches (previously evaluated as headaches with memory deterioration associated with history of skull fracture with concussion), greater than 0 percent from April 24, 2002, greater that 30 percent from March 14, 2006, to September 3, 2009, and greater that 50 percent from September 4, 2009. 

2. After the development requested above has been completed, the record should again be reviewed. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


